DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
In line 25 of page 6 of originally filed specification, it appears that “second direction” is a typo based on lack of support in the priority document listed in [0001]. It also appears that Applicant intended to disclose the substantially flat portion having a greatest length in the “first direction”, based on Figure 5 of Applicant’s originally filed specification, noting that the second direction as defined in lines 10-11 of page 6 is the direction in which the dielectric layers are stacked. Therefore, “second direction” should read “first direction”, which is supported in the priority document.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 9, 16, 18-20 and 24-25 are objected to because of the following informalities: 
In claim 1, line 4, “dielectric layer” should read “dielectric layers”.
In claim 9, line 4, “a portion provided” should read “a portion of the first bottleneck structure provided”.
In claim 16, line 3, “from  the” should read “from the” (remove extra space).
In claim 18, line 4, “dielectric layer” should read “dielectric layers”.
In claim 18, line 15, “band portions” should read “first band portions”.
In claim 18, line 19, “band portions” should read “second band portions”.
In claim 18, line 25, it appears that “second direction” is a typo based on lack of support for this limitation in the figures and in the priority document listed in [0001]. It also appears that Applicant intended to claim the substantially flat portion having a greatest length in the “first direction”, based on Figure 5 of Applicant’s originally filed specification, noting that the second direction as defined in claim 18 is the direction in which the dielectric layers are stacked. For the purpose of examination, the examiner is considering “second direction” to read “first direction”, which is supported in FIG. 5 and in the priority document.
In claim 18, line 27, “spaced part” should read “spaced apart”.
In claim 19, line 3, “one or more substantially flat portions” should read “one or more second substantially flat portions”.
In claim 20, line 2, “one or more substantially flat portions” should read “one or more second substantially flat portions”.
In claim 24, line 4, “dielectric layer” should read “dielectric layers”.
In claim 24, line 15, “band portions” should read “first band portions”.
In claim 25, line 19, “band portions” should read “second band portions”.
Appropriate correction is required.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document 108155014 (CN 108155014 and hereinafter CN108155014).
	In regards to claim 1, CN108155014 discloses a multilayer capacitor comprising: a body (10 – FIG. 1; [0071]) including a multilayer structure (seen in FIG. 1) of a plurality of dielectric layers (described in [0079]) and a plurality of internal electrodes (described in [0081]) stacked with the dielectric layers interposed therebetween (seen in FIG. 1 and described in [0074]); and external electrodes (21, 22, 23 & 24 – FIG. 1; [0071]) disposed on an external surface of the body (seen in FIG. 1) and connected to the internal electrodes (described in [0072]), wherein the body includes a first surface and a second surface (13 & 14 – FIG. 1; [0071]) to which the plurality of internal electrodes are exposed (seen in FIG. 1), the first surface and the second surface opposing each other in a first direction (seen in FIG. 1), a third surface and a fourth surface (upward and downward surfaces of body 10 as seen in FIG. 1) opposing each other in a second direction which is a direction in which the plurality of dielectric layers are stacked (seen in FIG. 1), and a fifth surface and a sixth surface (11 & 12 – FIG. 1; [0071]) opposing each other in a third direction crossing the first and second directions (seen in FIG. 1), and
	at least one of the plurality of internal electrodes includes a first bottleneck structure (structure of electrode 210a within dotted box BN1 as seen in present Office Action Figure 1 (POAF1) below) and a second bottleneck structure (structure of electrode 210a within dotted box BN2 as seen in POAF1 below), 
	a first directional (rightward in POAF1 below) length of a third directional outer region (uppermost surface of 210a as seen in POAF1 below) of the first bottleneck structure is smaller than a first directional length of an inner region of the first bottleneck structure (region at downward-most portion of BN1 as seen in POAF1 below) (seen in POAF1 below), and 
	a third directional length of a first directional outer region (leftward-most surface of 210a as seen in in POAF1 below) of the second bottleneck structure is smaller than a third directional length of an inner region of the second bottleneck structure (region at rightward-most portion of BN2 as seen in POAF1 below) (seen in POAF1 below).

    PNG
    media_image1.png
    691
    699
    media_image1.png
    Greyscale

Figure 1: Annotated FIG. 4(a) of CN108155014 with examiner’s labels

	In regards to claim 2, CN108155014 further discloses wherein the first and second bottleneck structures are connected to each other (seen in POAF1 above), and an outer surface of the first bottleneck structure and an outer surface of the second bottleneck structure are discontinuous (seen in POAF1 above).

	In regards to claim 3, CN108155014 further discloses wherein the second bottleneck structure is connected to the external electrodes (described in [0071] & [0072]).

	In regards to claim 4, CN108155014 further discloses wherein the first bottleneck structure has a shape recessed inwardly into the body in the first direction (seen in FIG. 3(b) as an alternative to the chamfered region 250c shown in POAF1 above), and the second bottleneck structure has a shape recessed inwardly into the body in the third direction (seen in POAF1 above).

	In regards to claim 5, CN108155014 further discloses wherein outer surfaces of the first and second bottleneck structures include planes (250c and 250d as seen in POAF1 above) inclined with respect to the first and fifth surfaces (seen in POAF1 above).

	In regards to claim 6, CN108155014 further discloses wherein the first bottleneck structure has a shape reduced in the first directional length toward the outside of the body in the third direction (seen in POAF1 above).

	In regards to claim 8, CN108155014 further discloses wherein the first bottleneck structure is provided in both regions of the one of the plurality of internal electrodes adjacent to the first and second surfaces (seen in POAF1 above).

	In regards to claim 10, CN108155014 further discloses wherein the second bottleneck structure is provided in both regions of the one of the plurality of internal electrodes adjacent to the fifth and sixth surfaces (seen in POAF1 above).

	In regards to claim 12, CN108155014 further discloses wherein the first bottleneck structure has a substantially flat portion (250c, or alternatively 250d – FIG. 4(a); [0125]) having a predetermined third directional length in the one of the plurality of internal electrodes (seen in FIG. 4(a)).

	In regards to claim 13, CN108155014 further discloses wherein the substantially flat portion (250c) is connected to the second bottleneck structure (seen in POAF1).

	In regards to claim 14, CN108155014 further discloses wherein the substantially flat portion (250d) provides an outermost surface in the one of the plurality of internal electrodes in the third direction (seen in FIG. 4(a), noting 250d being an outermost surface in the third direction where 250d is positioned in the first direction).

In regards to claim 16, CN108155014 further discloses wherein C is greater than B, in which C is a first directional length from the substantially flat portion (250d) to the second bottleneck structure and B is a first-directional length of the second bottleneck structure (seen in FIG. 4(a)).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2002299148 (JP 2002299148 and hereinafter JP2002299148).
	In regards to claim 1, JP2002299148 discloses a multilayer capacitor comprising: a body (1 – FIG. 2(a); [0016] of translation) including a multilayer structure (FIG. 2(a)) of a plurality of dielectric layers (3 – FIG. 2(a); [0016]) and a plurality of internal electrodes (4 – FIG. 2(a); [0017]) stacked with the dielectric layers interposed therebetween (seen in FIG. 2(a)); and 
	external electrodes (2 – FIG. 2(a); [0017]) disposed on an external surface of the body and connected to the internal electrodes (seen in FIG. 2(a)), 
	wherein the body includes a first surface and a second surface to which the plurality of internal electrodes are exposed (leftward and rightward surfaces of body 1 as seen in FIG. 2(a)), the first surface and the second surface opposing each other in a first direction (rightward in FIG. 2(a)) (seen in FIG. 2(a)), a third surface and a fourth surface (upward and downward surfaces of body 1 as seen in FIG. 2(a)) opposing each other in a second direction (upward in FIG. 2(a)) which is a direction in which the plurality of dielectric layers are stacked (seen in FIG. 2(a)), and a fifth surface and a sixth surface (upward and downward surfaces of body 1 as seen in FIG. 2(c)) opposing each other in a third direction (upward in FIG. 2(c)) crossing the first and second directions (seen in FIGs. 2(a)-2(c)), and
	at least one of the plurality of internal electrodes includes a first bottleneck structure (structure of electrode 4 within dotted box BN1 as seen in present Office Action Figure 2 (POAF2) below) and a second bottleneck structure ((structure of electrode 4 within dotted box BN2 as seen in POAF2 below), 
	a first directional (rightward in POAF2 below) length of a third directional outer region (uppermost surface of electrode 4 as seen in POAF2 below) of the first bottleneck structure is smaller than a first directional length of an inner region of the first bottleneck structure (region at downward-most portion of BN1 as seen in POAF2 below)  (seen in POAF2 below), and 
	a third directional length of a first directional outer region (leftward-most surface of electrode 4 as seen in in POAF2 below) of the second bottleneck structure is smaller than a third directional length of an inner region of the second bottleneck structure (region at rightward-most portion of BN2 as seen in POAF2 below) (seen in POAF2 below).

    PNG
    media_image2.png
    394
    655
    media_image2.png
    Greyscale

	Figure 2: Annotated FIG. 2(c) of JP2002299148 with examiner’s labels

	In regards to claim 11, JP2002299148 further discloses wherein the first and second bottleneck structures are connected to each other by a connection portion (portion connecting structures BN1 and BN2 as seen in POAF2 above) which overlaps one of the external electrodes in the third direction (seen in POAF2 above).

Claims 18-21 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bultitude et al (US 20110002082 and hereinafter Bultitude ‘082).
	In regards to claim 18, Bultitude ‘082 discloses a multilayer capacitor comprising: a body (rectangular body of capacitor as shown in FIG. 12) including a multilayer structure of dielectric layers (ceramic sheets as described in [0058]) and first and second internal electrodes (1111 & 1112 – FIG. 12; [0058], noting alternative first internal electrodes 111 in FIG. 10E) with the dielectric layers interposed therebetween (described in [0058] and seen in FIG. 12), the body including a first surface (leftward surface of capacitor body as seen in FIG. 12) and a second surface (rightward surface of capacitor body as seen in FIG. 12) to which the first internal electrodes and the second internal electrodes are respectively exposed (seen in FIG. 12), the first surface and the second surface opposing each other in a first direction (rightward in FIG. 12 or alternatively downward in FIG. 10E) (seen in FIG. 12), a third surface (upward surface of capacitor body as seen in FIG. 12) and a fourth surface (downward surface of capacitor body as seen in FIG. 12) opposing each other in a second direction (upward in FIG. 12) which is a direction in which the dielectric layers are stacked (seen in FIG. 12), and a fifth surface (upward surface of capacitor body as seen in FIG. 14) and a sixth surface (downward surface of capacitor body as seen in FIG. 14) opposing each other in a third direction (upward in FIG. 14) crossing the first and second directions (seen in FIGs. 12 & 14); 
	a first external electrode (1114 – FIG. 12; [0064]) disposed on the first surface and connected to the first internal electrodes (seen in FIG. 12), and including first band portions (portions of electrode 1114 upward from upward surface of capacitor body and downward from downward surface of capacitor body as seen in FIG. 14) respectively extending on a portion of the fifth surface and a portion of the sixth surface (seen in FIG. 14); and 
	a second external electrode (1113 – FIG. 12; [0064]) disposed on the second surface and connected to the second internal electrodes, and including second band portions (portions of electrode 1113 upward from upward surface of capacitor body and downward from downward surface of capacitor body as seen in FIG. 14) respectively extending on another portion of the fifth surface and another portion of the sixth surface (seen in FIG. 14),
	wherein one of the first internal electrodes includes a substantially flat portion (upward-most portion of electrode 1112 as seen in FIG. 14, or alternatively rightward-most portion of electrode 111 as seen in FIG. 10E) facing one of the fifth surface and the sixth surface (seen in FIG. 14 or alternatively in FIG. 10E), 
	in the first internal electrode, the substantially flat portion has a greatest length in the first direction (seen in FIG. 14 or alternatively in FIG. 10E), and 
	the substantially flat portion is disposed in a region spaced apart from a region between the band portions of the first external electrode (region between leftward-most portion of electrode 1111 and rightward-most portion of electrode 1112) (seen in FIG. 14; alternatively seen in FIGs. 10E & 11, noting that [0063] discloses that cut line 704 being preferably just in side of the print zone).

	In regards to claim 19, Bultitude ‘082 further discloses wherein the one of the first internal electrode (1112) further includes one or more second substantially flat portions (inclined portions of leftward portion of electrode 1112 as seen in FIG. 14) disposed between the substantially flat portion and the first surface (seen in FIG. 14).

	In regards to claim 20, Bultitude ‘082 further discloses wherein the one of more second substantially flat portions are inclined with respect to the first surface and the one of the fifth surface and the sixth surface (seen in FIG. 14).

	In regards to claim 21, Bultitude ‘082 further discloses wherein the one of the first internal electrode (111 – FIG. 10E; [0042] & [0062]) further includes another substantially flat portion (FP as seen in present Office Action Figure 3 (POAF3) below) disposed between the substantially flat portion and the first surface (seen in POAF3), and 
	the another substantially flat portion extends substantially parallel to the first direction (downward in FIG. 10E and POAF3) (seen in POAF3).

    PNG
    media_image3.png
    318
    312
    media_image3.png
    Greyscale

Figure 3: Annotated FIG. 10E of Bultitude ‘082 with examiner’s labels


	In regards to claim 24, Bultitude ‘082 discloses a multilayer capacitor comprising: a body (rectangular body of capacitor as shown in FIG. 12) including a multilayer structure of dielectric layers (ceramic sheets as described in [0058]) and first and second internal electrodes (1111 & 1112 – FIG. 12; [0058], noting alternative first internal electrodes 111 in FIG. 10E) with the dielectric layers interposed therebetween (described in [0058] and seen in FIG. 12), the body including a first surface (leftward surface of capacitor body as seen in FIG. 12) and a second surface (rightward surface of capacitor body as seen in FIG. 12) to which the first internal electrodes and the second internal electrodes are respectively exposed (seen in FIG. 12), the first surface and the second surface opposing each other in a first direction (rightward in FIG. 12 or alternatively downward in FIG. 10E) (seen in FIG. 12), a third surface (upward surface of capacitor body as seen in FIG. 12) and a fourth surface (downward surface of capacitor body as seen in FIG. 12) opposing each other in a second direction (upward in FIG. 12) which is a direction in which the dielectric layers are stacked (seen in FIG. 12), and a fifth surface (upward surface of capacitor body as seen in FIG. 14) and a sixth surface (downward surface of capacitor body as seen in FIG. 14) opposing each other in a third direction (upward in FIG. 14) crossing the first and second directions (seen in FIGs. 12 & 14); 
	a first external electrode (1114 – FIG. 12; [0064]) disposed on the first surface and connected to the first internal electrodes (seen in FIG. 12), and including first band portions (portions of electrode 1114 upward from upward surface of capacitor body and downward from downward surface of capacitor body as seen in FIG. 14) respectively extending on a portion of the fifth surface and a portion of the sixth surface (seen in FIG. 14); and 
	a second external electrode (1113 – FIG. 12; [0064]) disposed on the second surface and connected to the second internal electrodes, and including second band portions (portions of electrode 1113 upward from upward surface of capacitor body and downward from downward surface of capacitor body as seen in FIG. 14) respectively extending on another portion of the fifth surface and another portion of the sixth surface (seen in FIG. 14),
	wherein a length in the third direction of a first portion (upward portion of electrode 1112 as seen in FIG. 14, or alternatively rightward portion of electrode 111 as seen in FIG. 10E), which extends substantially along the first direction (seen in FIG. 14 or alternatively in FIG. 10E), of one of the first internal electrodes, is less than a length in the third direction of a central portion of the one of the first internal electrodes (seen in FIG. 14 or alternatively in FIG. 10E), and is greater than a length in the third direction of a second portion (leftward-most portion of electrode 1112 as seen in FIG. 14, or alternatively upward-most portion of electrode 111 as seen in FIG. 10E), which is in contact with the first external electrode (seen in FIG. 14; alternatively seen in FIGs. 10E & 11), of the one of the first internal electrodes.

	In regards to claim 25, Bultitude ‘082 further discloses wherein a portion of the first portion is disposed in a region between the band portions of the first external electrode (seen in FIG. 14), and another portion of the first portion is disposed outside the region between the band portions of the first external electrode (seen in FIG. 14).

	In regards to claim 26, Bultitude ‘082 further discloses wherein ends of the first portion (rightward portion of electrode 111 as seen in FIG. 10E) opposing each other in the first direction (upward in FIG. 10E) are respectively connected to curved portions of the one of the first internal electrodes (seen in FIG. 10E).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN108155014 in view of Yamauchi et al (US 20040027787 and hereinafter Yamauchi ‘787).
	In regards to claim 7, CN108155014 fails to explicitly disclose wherein the second bottleneck structure has a shape reduced in the third directional length toward the outside of the body in the first direction.
	Yamauchi ‘787 discloses wherein the second bottleneck structure (5 – FIG. 1B; [0060]) has a shape reduced in the third directional length (upward length as seen in FIG. 1B) toward the outside of the body in the first direction (toward the leftward-most surface seen in FIG. 1B).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to multilayer capacitor of CN108155014 such that the second bottleneck structure has a shape reduced in the third directional length toward the outside of the body in the first direction, as taught by Yamauchi ‘787, in order for substantially no peeling defect in the lead portion of the internal electrode to occur, for the IR degradation based on the PCT test to be greatly improved, and for the occurrence of cracks during the thermal shock test to be prevented ([0075]).

	In regards to claim 9, CN108155014 fails to explicitly disclose wherein a shape of a portion of the first bottleneck structure provided in the region adjacent to the first surface and a shape of a portion provided in the region adjacent to the second surface are different from each other.
	Yamauchi ‘787 discloses wherein a shape of a portion (12a – FIG. 6A; [0095]) of the first bottleneck structure (structure of electrode 2a upward from surface 14a as seen in FIG. 6A (top)) provided in the region adjacent to the first surface (leftward-most surface shown in FIG. 6A (top)) and a shape of a portion (13a – FIG. 6A; [0095]) of the first bottleneck structure provided in the region adjacent to the second surface (rightward-most surface shown in FIG. 6A (top)) are different from each other (seen in FIG. 6A (top) and described in [0097]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to multilayer capacitor of CN108155014 such that a shape of a portion of the first bottleneck structure provided in the region adjacent to the first surface and a shape of a portion provided in the region adjacent to the second surface are different from each other, as taught by Yamauchi ‘787, in order for the occurrence of residual stress to be effectively suppressed or prevented without sacrificing available capacitance, and to prevent the occurrence of internal defect, e.g. peeling ([0133]).

Claims 15 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN108155014.
In regards to claim 15, CN108155014 further discloses wherein C/L is 0.069 or greater, in which C is a first directional length from the substantially flat portion (250d) to the second bottleneck structure and L is a first-directional length of the body (see [0083], noting a first directional length of the green sheets being 0.5 mm or more and 1.5 mm or less and a third directional length of the green sheets being 0.4 mm or more and 0.6 mm or less; see also FIG. 3E and [0101] & [0118], noting W being 60 µm (same as 0.06 mm) and θ being 1º or more and 45º or less; see also [0102], noting the area of the capacitor formation portion being 80% or more; therefore, C = 0.47 (=(0.8*0.5*0.4)/(0.4-2*0.06))-0.1mm)) in the case that W is 0.06 mm, θ is 45º, first direction length of the green sheet is 0.5 mm, third directional length of the green sheet is 0.4 mm, and L is 0.5 mm; thus, C/L = 0.94.
While CN108155014 does not appear to specifically disclose C/L being 0.069 or greater with sufficient specificity, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 17, CN108155014 further discloses wherein D/W is 0.013 or greater, in which D is a length of the first bottleneck structure in the third direction and W is a length of the body in the third direction (described in [0083] & [0119], noting W3 in a range from 1 µm to 100 µm, and a length of the body in a range from 0.4 mm to 0.6 mm, which is the same as 400 µm to 600 µm; thus, CN108155014 discloses D/W being 0.0017 (=1 µm/600 µm) to 0.25 (=100 µm/400 µm)).
While CN108155014 does not appear to specifically disclose D/W being 0.013 or greater with sufficient specificity, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	In regards to claim 22, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein ends of the another substantially flat portion opposing each other in the first direction are respectively connected to curved portions of the one of the first internal electrodes. 
	Bultitude ‘082 discloses (in FIGs. 10A to 10F) variations of internal electrode structures having various another substantially flat portions that extend substantially parallel to the first direction; however, none of the another substantially flat portions have ends opposing each other in the first direction that are respectively connected to curved portions of the one of the first internal electrodes.

	In regards to claim 23, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein a portion of the another substantially flat portion is disposed in the region between the band portions of the first external electrode, and another portion of the another substantially flat portion is disposed outside the region between the band portions of the first external electrode. 
	Bultitude ‘082 discloses (in FIG. 10E and [0063]) the limitation of wherein a portion of the another substantially flat portion is disposed in the region between the band portions of the first external electrode; however, Bultitude ‘082 fails to explicitly disclose the combination of this limitation and the limitation of another portion of the another substantially flat portion is disposed outside the region between the band portions of the first external electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 20140038916 – FIG. 6
US 20190252119 – FIGs. 4 & 5
US 20120320496 – FIGs. 1 & 2
US 20160240317 – FIG. 5
	US 20180075968 – FIG. 3
	US 20210202172 – FIG. 17
	US 20140174806 – FIG. 7
	US 20120106025 – FIG. 3B
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848          

/David M Sinclair/Primary Examiner, Art Unit 2848